FILED
                                                                      MARCH 28, 2019
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

IN RE THE MATTER OF THE                         )
MARRIAGE OF                                     )      No. 35832-1-III
                                                )
JOHN ARTHUR LODWIG,                             )
                                                )
                      Respondent,               )
                                                )      UNPUBLISHED OPINION
       and                                      )
                                                )
MELANIE ISHA LODWIG,                            )
                                                )
                      Appellant.                )

       FEARING, J. — In this marital dissolution suit, Melanie Lodwig appeals the

division of property relating to a storage facility owned by her and John Lodwig, the

valuation of John’s commercial construction business, and an award of maintenance.

Since Melanie fails to cite to the record to support some of her arguments and because the

trial court did not abuse its discretion, we affirm.
No. 35832-1-III
In re Marriage of Lodwig


                                           FACTS

       Melanie Lodwig’s statement of the case in her opening brief lacks any citation to

the trial court record in violation of RAP 10.3(a)(5). Thus, we glean our facts from the

citations to the record found in John Lodwig’s brief.

       John Lodwig and Melanie Lodwig, now Summers, wed on August 22, 2002. John

and Melanie separated on July 19, 2016. At the time of the marital dissolution, Melanie

was age 44 and John age 56. Melanie has three years of college education in biology and

a certification in graphic design. During trial, Melanie described herself as “a 45-year-

old entrepreneur, business owner, senior executive, educated, and intelligent woman, a

devoted community member and mother.” Clerk’ Papers (CP) at 56. The marriage

produced two children, ages 10 and 15 at the time of the dissolution.

       This appeal in part concerns the marital community business of Baker Flats

Recreational Self Storage, Inc. (Baker Flats), which operates a public storage facility.

John and Melanie Lodwig constructed the storage buildings in 2006, four years after their

marriage. Cinco Properties, LLC (Cinco Properties) owns the buildings and land on

which the storage buildings sit. Melanie and John Lodwig equally owned Cinco

Properties at the time of the marital dissolution.

       John Lodwig founded a construction firm, Clearwater Custom Homes, Inc.

(Clearwater), in 2001, one year before he and Melanie wed. Clearwater has no

employees other than John. The construction company’s only physical assets are a used

                                              2
No. 35832-1-III
In re Marriage of Lodwig


truck and hand tools. Clearwater sometimes struggled, but on occasion found success

constructing commercial buildings for Washington Mutual, Sleep Country, and 7-11 and

building school district facilities. Clearwater now only assumes small jobs for smaller

profit, because John, at his age, can no longer work long hours.

       Baker Flats and Clearwater served as the primary source of the couple’s income

during the marriage. Melanie Lodwig worked for Baker Flats and Clearwater during the

early stages of the respective companies’ development and minimally over the last few

years of the marriage. Melanie performed marketing services for both Clearwater and

Baker Flats, and she built the website for each company. Otherwise, Melanie performed

the critical role of raising the children.

       Throughout the marriage, Melanie Lodwig helped friends market businesses and

designed logos for some of the businesses. The friends typically paid Melanie in trade.

Melanie now plans to operate a float spa in Chelan, and she believes this venture will

provide income of $10,000 per month. Her testimony did not clarify whether the $10,000

per month would be gross or net income. A float spa is similar to a tanning salon where

one enters a “pod” and floats in high density salt water. The pod functions as a sensory

deprivation tank that serves to reduce stress.

                                         PROCEDURE

       John Lodwig filed for marriage dissolution on July 19, 2016, and the court

conducted a dissolution trial on May 12, 2017. In anticipation of trial, the parties hired

                                                 3
No. 35832-1-III
In re Marriage of Lodwig


certified public accountant Rick Linder, who valued the construction company,

Clearwater Custom Homes, to be between $94,000 and $127,000. John Lodwig valued

the business in his trial brief at $50,000. During trial testimony, he declared that, if

someone paid him between $50,000 and $100,000, he would sell the company. Melanie

did not testify as to her opinion of Clearwater’s value at trial. In her trial brief, Melanie

wrote that Clearwater “carries an intrinsic value of approximately $130,000.” CP at 6.

       John Lodwig testified at trial that Baker Flats generates income now and also

functions as a retirement fund. Both John and Melanie testified that each intended to rely

on Baker Flats and Cinco Properties for income in the future. When asked about

retaining ownership of the Baker Flats and Cinco Properties entities, John responded:

               I think it’s imperative to keep Baker/Cinco for the well-being of the
       kids and the well-being of Melanie and the well-being of myself.
               There’s a—there’s a house of cards with all three businesses where
       in the past one business could shore up another one. If Clearwater got, you
       know, short on money and it needed money for temporary, I could have the
       ability to shift it over. If Clearwater was strong and those companies—I
       could shift it back that way. Clearwater supported, 100 percent supported,
       Baker Flats for many, many years. Otherwise, Baker Flats wouldn’t be
       there. So Baker Flats had acquired enough money and Cinco had acquired
       enough money to where that need wouldn’t have been there.
               But right now if you look at the global picture Clearwater is, you
       know, in trouble. So I would stress that . . . until the kids are grown . . . if
       we maintain that ownership it would be best. It would be best in the
       interest of both of us.
               But at 62 years old I would be able to sell it and probably stretch
       whatever comes out of it to my end zone or end game provided that the
       economy was good and it didn’t tank.

Report of Proceedings (RP) at 48-49.

                                               4
No. 35832-1-III
In re Marriage of Lodwig



      The trial court valued the combined worth of Baker Flats and Cinco Properties at

$1,850,000. The court awarded fifty percent ownership of the two corporations to each

spouse. The trial court valued the Clearwater business at $77,000 and awarded John

Lodwig one hundred percent ownership of the construction firm. The trial court awarded

Melanie Lodwig the parties’ family home, a $136,000 equalization payment, and $48,000

in spousal maintenance to be paid for two years at $2,000 per month. This final division

granted Melanie $744,595 and John $743,024 in assets.

      The marriage dissolution court also ordered:

              Both parties shall take all necessary actions to implement the terms
      of the Final Divorce Order. In the event that either party fails to perform
      said acts, the other party may seek enforcement through the Court. The
      party seeking enforcement through the Court shall be awarded all legal fees
      and costs associated with bringing the action for enforcement[.]
              John Lodwig shall pay Melanie Lodwig $136,000 by June 30,
      2017[.]
              John Lodwig will run Baker Flats’ day to day operations. Melanie
      Lodwig shall have access to monthly profit and loss statements and access
      to all bank statements for Baker Flats and Cinco Properties. John Lodwig
      shall notify Melanie Lodwig of any single purchase or other expenditure
      that is greater than $3,000 per transaction.
              The monthly net income of Baker Flats shall be distributed 40% to
      Melanie Lodwig, 40% to John Lodwig and 20% to the Cinco reserve
      account. When the Cinco reserve account reaches a $35,000 balance, the
      Baker Flats monthly net income shall be distributed equally between
      Melanie Lodwig and John Lodwig. In the event that the reserve account
      balance is reduced to below $35,000 the net income of Baker Flats shall be
      distributed 40% to Melanie Lodwig, 40% to John Lodwig and 20% to the
      Cinco reserve account until the balance again reaches $35,000.

RP at 39-40.

                                            5
No. 35832-1-III
In re Marriage of Lodwig


       After the dissolution court issued its ruling, Melanie Lodwig filed a motion to

reconsider seeking “a court order to properly value and allocate the asset and liability

division ordered by Judge Small at trial . . . , as well as to seek and receive a just award of

spousal maintenance.” CP at 46. As part of the motion, Melanie claimed that the parties

stipulated to a value of Clearwater at $127,000. The trial court denied the motion. In its

denial, the trial court wrote:

              No Evidence of a Stipulation as to Value of Clearwater

               The court could not find any written stipulation that the parties had
       agreed to a value for Clearwater Construction. Indeed, Petitioner’s Trial
       Brief lists the value at $50,000.
               The court does recall the parties stipulated to the admissibility of one
       expert’s opinion of the value. There was no stipulation as to the value of
       that asset. Had there been the court would reconsider its decision on this
       issue.
               Instead, the court considered all the evidence offered by both parties
       and found the value was not $50,000 as argued by Petitioner and not
       $127,000 as argued by Respondent. The court found the value to be
       $77,000.

              ....

                                        Maintenance

              Maintenance payments began early on in this dissolution.
       Respondent was advised to find employment early on in this dissolution.
       As respondent stated in her recent declaration:
              “I am a 45-year-old entrepreneur, business owner, senior executive
       officer, educated and intelligent woman—I have been in and part of the
       construction and real estate industry my entire life.”
              Two additional years of maintenance, considering the economic
       circumstances of the parties, their ages, education and experience, and the


                                              6
No. 35832-1-III
In re Marriage of Lodwig


       duration of the marriage is what the court determined to be reasonable. The
       court still does.

CP at 78-79.

                                 LAW AND ANALYSIS

       Melanie Lodwig appeals the trial court’s division of property. Pursuant to this

assignment of error, she also challenges the trial court’s valuation of John’s construction

business. Finally, Melanie appeals the amount of her maintenance award.

                         Valuation of Clearwater Custom Homes

       Melanie Lodwig challenges the trial court’s valuation of the parties’ commercial

construction business on two grounds: (1) the parties filed by exhibit an agreed value

significantly higher than that adjudged by the court, and (2) the court arrived at a

valuation unsupported by any admissible evidence. Melanie fails to cite to any portion of

the record to support her claim that the parties stipulated to the value. RAP 10.3(a)(6)

requires an appellant to cite to the relevant portions of the record in the argument section

of her brief. A party must cite to the record for the testimony about which she assigns

error. Glazer v. Adams, 64 Wash. 2d 144, 149, 391 P.2d 195 (1964). Therefore, we decline

review of this first argument.

       John Lodwig argues that the trial court’s valuation of the construction business lay

within the values presented at trial, such that substantial evidence supported the

judgment. We agree.


                                              7
No. 35832-1-III
In re Marriage of Lodwig


       Property valuation is a factual determination that must be supported by substantial

evidence in the record. In re Marriage of Sedlock, 69 Wash. App. 484, 492, 849 P.2d 1243

(1993). An owner may testify to the value of his or her property, and the trial court

determines the weight given to the testimony. Worthington v. Worthington, 73 Wash. 2d
759, 763, 440 P.2d 478 (1968). When the trial court’s valuation lies between the highest

value given by one witness and the lowest value rendered by another witness, substantial

evidence supports the findings. In re Marriage of Soriano, 31 Wash. App. 432, 435, 643
P.2d 450 (1982). Said another way, when parties offer conflicting evidence on the value

of the property, the trial court may adopt the value asserted by either party or any value in

between. When the trial court has weighed the evidence, this court will not substitute its

own judgment for that of the trial court or weigh the evidence or credibility of witnesses.

In re Marriage of Rich, 80 Wash. App. 252, 259, 907 P.2d 1234 (1996).

       A jointly hired evaluator estimated Clearwater Custom Homes to be between

$94,000 and $127,000, while John valued the business somewhere between $50,000 and

$100,000. Although Melanie did not offer her opinion as to the company’s value at trial,

she presented an approximate figure of $130,000 in her trial brief. The dissolution court

valued the business at $77,000. Because the trial court’s valuation of Clearwater at

$77,000 fell within the range of credible evidence, we affirm the trial court’s valuation.




                                             8
No. 35832-1-III
In re Marriage of Lodwig


                                     Division of Property

       Next Melanie Lodwig assigns error to the trial court’s dividing of the corporation

Baker Flats into equal shares. In a dissolution action, the trial court must make a “just

and equitable” distribution of the parties’ marital property. In re Marriage of Griswold,

112 Wash. App. 333, 339, 48 P.3d 1018 (2002). The trial court’s distribution of property in

a dissolution action is guided by RCW 26.09.080. These factors include (1) the nature

and extent of the community property, (2) the nature and extent of the separate property,

(3) the duration of the marriage, and (4) the economic circumstances of each spouse at

the time the division of the property is to become effective. RCW 26.09.080. Other

relevant factors include “the health and ages of the parties, their prospects for future

earnings, their education and employment histories, their necessities and financial

abilities, their foreseeable future acquisitions and obligations, and whether ownership of

the property is attributable to the inheritance or efforts of one or both spouses.” In re

Marriage of Gillespie, 89 Wash. App. 390, 399, 948 P.2d 1338 (1997). In weighing these

factors, a dissolution court has broad discretion in distributing marital property and

liabilities, and its decision will be reversed only if there is abuse of discretion. In re

Marriage of Kraft, 119 Wash. 2d 438, 450, 832 P.2d 871 (1992). Nonetheless, the trial

court is not required to divide community property equally. In re Marriage of Rockwell,

141 Wash. App. 235, 243, 170 P.3d 572 (2007).



                                               9
No. 35832-1-III
In re Marriage of Lodwig


       The spouse who challenges such decisions bears the heavy burden of showing a

manifest abuse of discretion on the part of the trial court. In re Marriage of Landry, 103
Wash. 2d 807, 809, 699 P.2d 214 (1985). The Supreme Court wrote in Marriage of Landry:

              Trial court decisions in a dissolution action will seldom be changed
       upon appeal. Such decisions are difficult at best. Appellate courts should
       not encourage appeals by tinkering with them. The emotional and financial
       interests affected by such decisions are best served by finality.

In re Marriage of Landry, 103 Wash. 2d at 809.

       Melanie Lodwig contends that the trial court erred by not awarding all of the

ownership interest in Baker Flats to one party and presumably awarding the other party

an equalization payment. She argues that the trial court erroneously forced the parties to

become tenants in common. Conversely, John argues that: (1) Melanie raised her

tenancy in common argument for the first time on appeal, and (2) the dissolution court

did not create a tenancy in common since a corporation owns the real estate. We agree

with John’s first contention and do not reach the second argument.

       We find nowhere in Melanie’s trial brief, trial testimony, or motion seeking

reconsideration a request that the court award 100 percent ownership of Baker Flats to

one party in order to avoid a tenancy in common. Appellate courts will generally not

entertain issues raised for the first time on appeal. RAP 2.5(a). The trial court deserves

the opportunity to review an argument before this court entertains the contention.




                                            10
No. 35832-1-III
In re Marriage of Lodwig


                                         Maintenance

       Finally, Melanie Lodwig challenges the dissolution court’s maintenance award.

She contends the court failed to consider each parties’ ability to pay and each parties’

need for support and thus granted an unfair small amount. We disagree.

       Melanie Lodwig contends that the maintenance award affords her insufficient time

and resources to become self-sufficient following the termination of a seventeen-year

marriage. Melanie cites to an article published in the Washington State Bar News written

by Judge Robert Winsor who purportedly created three categories of marriage: (1) a

short-term marriage, lasting five years or less, (2) a long-term marriage lasting 25 years

or more, and (3) an intermediate term of all marriages in between. Melanie states,

without citation to authority, that, in long-term marriages, the trial court’s objective is to

place the parties in roughly equal financial positions for the rest of their lives. Melanie

declares that her marriage to John was 17 years, even though the trial court concluded the

marriage lasted less than 14 years. She further argues, without citation to authority, the

absence of a material difference between a marriage of 17 years and a marriage of 25

years. Melanie concludes that, without additional findings of fact, the arbitrariness of the

dissolution court’s maintenance decision is manifest.

       We review the dissolution court’s award of spousal maintenance for abuse of

discretion. In re Marriage of Zahm, 138 Wash. 2d 213, 226-27, 978 P.2d 498 (1999). This

court finds an abuse of discretion only if the trial court bases its award or denial of

                                              11
No. 35832-1-III
In re Marriage of Lodwig


maintenance on untenable grounds or for untenable reasons. In re Marriage of Wright,

78 Wash. App. 230, 237-38, 896 P.2d 735 (1995). The overriding concern is the economic

position in which a dissolution decree leaves the parties. In re Marriage of Washburn,

101 Wash. 2d 168, 181, 677 P.2d 152 (1984).

       RCW 26.09.090 outlines the factors the court should consider in determining

maintenance. This nonexclusive list of factors includes:

               (a) The financial resources of the party seeking maintenance,
       including separate or community property apportioned to him or her, and
       his or her ability to meet his or her needs independently, including the
       extent to which a provision for support of a child living with the party
       includes a sum for that party;
               (b) The time necessary to acquire sufficient education or training to
       enable the party seeking maintenance to find employment appropriate to his
       or her skill, interests, style of life, and other attendant circumstances;
               (c) The standard of living established during the marriage or
       domestic partnership;
               (d) The duration of the marriage or domestic partnership;
               (e) The age, physical and emotional condition, and financial
       obligations of the spouse or domestic partner seeking maintenance; and
               (f) The ability of the spouse or domestic partner from whom
       maintenance is sought to meet his or her needs and financial obligations
       while meeting those of the spouse or domestic partner seeking
       maintenance.

RCW 26.09.090(1)(a)-(f).

       Melanie may premise her appeal of the maintenance award on language from In re

Marriage of Rockwell, 141 Wash. App. 235 (2007). The Rockwell court stated that, in

long-term marriages of over twenty-five years “the trial court’s objective is to place the

parties in roughly equal financial positions for the rest of their lives.” In re Marriage of

                                             12
No. 35832-1-III
In re Marriage of Lodwig


Rockwell, 141 Wash. App. at 243. Melanie’s apparent reliance on Rockwell is flawed. This

court considered and rejected an argument similar to Melanie’s contention in a recent

case. In In re Marriage of Doneen, 197 Wash. App. 941, 391 P.3d 594 (2017), review

denied, 188 Wash. 2d 1018, 396 P.3d 337 (2018), the wife appealed the trial court’s

property division that left her with less than fifty percent of the community assets. She

argued that, under Rockwell, the court was required to equalize the financial

circumstances of the parties because of their forty-five-year marriage. This court rejected

the argument and discerned Rockwell’s language as “permissive in nature, not

mandatory.” In re Marriage of Doneen, 197 Wash. App. at 950. This court noted that the

trial court properly considered all of the circumstances of the marriage while exercising

its discretion to attain a result in accordance with RCW 26.09.090.

       While this court agrees with the analysis in Doneen, we also deem Melanie

Lodwig’s argument misplaced. Melanie and John’s marriage cannot be coined as “long-

term” under Rockwell because the marriage did not last twenty-five years. Second,

Melanie apparently relies on Rockwell in arguing that the trial court’s maintenance award

was manifestly unreasonable. Yet, the Rockwell court did not analyze a challenge to a

maintenance award, rather the court discussed the duration of the parties’ marriage when

it was confronted with a challenge to the unequal distribution of community property.

       After finding that Melanie Lodwig has need and John has the ability to pay, the

trial court ordered John to pay $2,000 per month starting on June 10, 2017 and ending on

                                            13
No. 35832-1-III
In re Marriage of Lodwig


May 31, 2019. Sufficient evidence supports the trial court’s award. The court considered

Melanie’s declaration wherein she states, “I am a 45-year-old entrepreneur, business

owner, senior executive, educated, and intelligent woman.” CP at 56, 79. Melanie also

testified regarding her float spa business, for which she already has a business plan. She

averred that the business will produce $10,000 per month. Melanie convinced the court

“that her business plan was well thought out and would probably result in her owning a

business well suited to the Chelan/Manson area and the well-to-do tourists and part-time

residents.” CP at 78-79. The dissolution court further concluded that, by providing

Melanie with income from Baker Flats and maintenance for two years and awarding her

the family home, Melanie could thrive.

                                        Attorney Fees

       John Lodwig requests an award of reasonable attorney fees and costs on appeal

under RCW 26.09.140 and RAP 18.9. Under RCW 26.09.140, the court may award one

divorcing spouse attorney fees based on the respective financial resources of the party.

Since John has sufficient resources, we decline his request under the statute.

       An award of fees is proper when a party files a frivolous appeal. RAP 18.9(a).

John argues that Melanie’s appeal is frivolous because her brief (1) lacks citation to the

record, (2) contains material misrepresentations, and (3) presents no facts or arguments

that could create a debatable issue. An appeal is frivolous when it presents no debatable

issues and is so devoid of merit that there is not a reasonable possibility of reversal.

                                              14
No. 35832-1-III
In re Marriage of Ladwig


Streater v. White, 26 Wn. App. 430,435,613 P.2d 187 (1980). While Melanie's brief

lacks citation to the record as required by RAP 10.3, we do not find all of her arguments

frivolous.

       In a response brief footnote, John Lodwig accurately informs this court that

Melanie's entire statement of the case lacks citation to the appellate record in violation of

RAP 10.3(a)(5). The remedy provided by RAP 10.7 is to return the brief for corrections

or to impose other sanctions. We impose sanctions of $150 against Melanie Lodwig and

direct that she pay these sanctions to Chelan-Douglas County Volunteer Attorney

Services. Melanie shall provide this court a receipt for the payment within thirty days.

                                      CONCLUSION

       We affirm all rulings of the dissolution court.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                              Fear~ \